Citation Nr: 0532006	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for residuals of a low 
back injury.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1959 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2001 and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  The Board remanded this 
case in February 2005.

A VA treatment note dated in May 2003 records the veteran's 
report of psychiatric symptoms associated with the death of a 
fellow sailor in service.  The examining clinician diagnosed 
post-traumatic stress disorder (PTSD).  Significantly, other 
VA records show psychiatric complaints which revolve around 
the death of a son as well, and there is no indication in the 
record that the appellant is seeking service connection for a 
disability.  If, however, the veteran desires to file a claim 
of entitlement to service connection for PTSD, he should so 
notify the RO in writing.


FINDINGS OF FACT

1.  The veteran does not have a right wrist disorder.

2.  The veteran's low back disorder did not originate in 
service or until decades thereafter, and is not otherwise 
related to service or any event therein.


CONCLUSIONS OF LAW

1.  The veteran does not have a right wrist disorder which is 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The veteran does not have residuals of a low back injury 
which are the result of disease or injury incurred in or 
aggravated by active duty, nor may lumbar arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in February 2005, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence for which the veteran authorized 
VA to obtain, and conducted all appropriate development.  In 
this regard the Board notes that the veteran, at his October 
2002 RO hearing, suggested that while he was receiving Social 
Security Administration (SSA) benefits based on age, he had 
simultaneously pursued an unsuccessful application for SSA 
disability benefits.  While records from the SSA are not on 
file, he has essentially testified that SSA has no medical 
records which are not also in VA's possession.  The record 
shows that VA has obtained all private medical records for 
which he provided authorization, and he has not otherwise 
suggested that any records held by SSA are relevant to the 
instant appeal.  Nor has the appellant requested that VA 
obtain any records from the SSA.  In light of the above, the 
Board finds that remand of the case to obtain any records 
held by SSA is not warranted.

The Board accordingly finds that VA's duty to assist the 
veteran in obtaining evidence in connection with his claims 
has been fulfilled.  The record also shows that he was 
afforded a VA examination in connection with his appeal in 
January 2003.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  
 
I.  Right wrist

As already indicated, there must at least be evidence of the 
current existence of the claimed disability before service 
connection may be granted.

In this case, service medical records show that the veteran 
received treatment in November 1961 for a right wrist sprain.  
The service records are silent for any further reference to 
right wrist complaints or findings, including in connection 
with a September 1962 incident in which he slipped and fell 
through a hatch.  

A review of post service private and VA medical records 
reveals no medical diagnosis of a right wrist disorder.  In 
this respect, the Board has considered private medical 
records on file for the period from July 1981 to January 
2001, and VA medical records for December 2000 to September 
2004.  The private medical records include a single entry in 
1981 where the veteran complained of "arthritis" affecting 
the right wrist; the treating clinicians did not further 
evaluate or address this complaint.  The VA records are 
entirely negative for any reference to complaints, finding or 
diagnosis of right wrist disability.  

The veteran was afforded a VA examination in January 2003.  
He demonstrated tenderness to palpation on the dorsum of the 
wrist, and a weakened grip, but the examiner concluded that 
physical examination of the right wrist itself was normal, 
and noted that the veteran's subjective symptoms were grossly 
disproportionate to the objective physical findings.  The 
examiner concluded that it was at least as likely as not that 
the veteran's wrist complaints were unrelated to injury in 
service.  X-ray studies ordered in connection with the 
examination demonstrated the absence of any right wrist 
abnormalities.  

In March 2005, the examiner who conducted the above 
examination provided a supplementary opinion.  He clarified 
that the veteran did not have a current right wrist disorder, 
including the type of degenerative changes expected decades 
after a wrist joint injury.

In short, there is no post-service medical evidence of a 
right wrist disorder.  The only evidence supportive of the 
veteran's claim consists of his statements, and his testimony 
before decision review officers at the RO in October 2002 and 
June 2003.  In his statements and testimony he argues that he 
injured his wrist in the September 1962 fall in service, and 
that he continues to experience right wrist arthritis, 
deformity and weakness.  As a layperson, however, his 
statements and testimony as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Moreover, as to his 1981 assertion that he had arthritis in 
the wrist, the Board notes that evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  
 
In sum, there is no competent evidence of a current right 
wrist disorder.  Without competent evidence demonstrating a 
current right wrist disorder, the benefit sought on appeal 
cannot be granted.  Rabideau.  The claim is denied.  
38 U.S.C.A. § 5107.

II.  Low back

In this case, while service medical records show treatment 
for low back complaints in September 1962, a review of post-
service private and VA medical records reveals no opinion 
linking any current lower back disorder to service.  These 
medical records also do not reveal competent evidence of 
lumbar arthritis within a year of the veteran's separation 
from active duty.  

In this regard, the service medical records show that in 
September 1962, the veteran fell through a hatch and struck 
his back.  He complained of resulting pain in the sacroiliac 
area.  X-ray studies of the lumbosacral spine were negative 
for any significant abnormalities, and he was returned to 
duty two days later.  The service medical records contain no 
further reference to lower back complaints.

The Board has reviewed private medical records on file for 
July 1981 to January 2001, and VA medical records for 
December 2000 to September 2004.  The private medical records 
are silent for any reference to lower back complaints or 
findings.  VA treatment notes show that in December 2000 the 
veteran denied any history of low back injury or strain, but 
in December 2001 requested a handicapped parking permit on 
account of low back pain.  No abnormal findings were present 
on physical examination.  VA records from 2001 also show that 
he complained of low back pain, and reported injuring his 
back in service after falling through a hatch.  No treating 
clinician addressed the etiology of any low back disorder.  
As noted previously, evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence.  LeShore.  

The veteran was afforded a VA examination in January 2003.  
He reported that he injured his back after falling through a 
hatch in service.  Following physical examination the 
examiner diagnosed "chronic lumbosacral [sprain]," and 
noted that the veteran's subjective symptoms were grossly 
disproportionate to the objective physical findings.  The 
examiner concluded that it was at least as likely as not that 
the back complaints were unrelated to the injury in service.  
X-ray studies of the lumbosacral spine ordered in connection 
with the examination showed generalized osteophytes, and 
slight sacralization of the L5 transverse process of no 
clinical significance.

In March 2005, the examiner who conducted the January 2003 VA 
examination provided a supplementary opinion.  After again 
reviewing the evidence of record, he indicated that he still 
believed it was at least as likely as not that the back 
complaints were unrelated in any way to service injury.  He 
explained that if the veteran had sustained any lumbar disc 
injury in the referenced accident, by now there would be 
present degenerative changes in the appropriate areas.  After 
reviewing the evidence on file, including the January 2003 X-
ray studies, the examiner explained that the expected 
degenerative changes were not present in the veteran, and he 
described the January 2003 X-ray studies as essentially 
normal.  The examiner noted that the veteran was able to 
return to duty after the hatch incident.  The examiner 
explained that with a significant lumbar spine injury, the 
delay in returning to duty would have been more prolonged 
than shown in the record.  The examiner additionally noted 
that the veteran would have experienced increasing recurrent 
back pain over the years.  

In short, the medical evidence on file does not contain any 
opinion which even suggests an etiological relationship 
between the veteran's current low back disorder and service, 
and the only competent evidence addressing the etiology of 
any low back disability is against the claim.  The Board 
notes in this regard that while the January 2003 examiner's 
opinion that it was at least as likely as not that the back 
complaints were unrelated in any way to the service injury is 
arguably ambiguous, the examiner in March 2005 made clear in 
his explanation that his opinion was not intended to be 
supportive of the veteran's claim.  There moreover is no 
medical evidence of any lower back degenerative changes, or 
any other low back disability, until decades after service.

The only evidence supportive of the veteran's claim consists 
of his statements, his October 2002 and June 2003 testimony 
before decision review officers at the RO, and a December 
2003 statement by Mr. D.R.  The veteran explained that the 
hatch incident in service left him temporarily paralyzed and 
required hospitalization for about a week.  He also indicates 
that he used analgesics to alleviate the continued back pain, 
rather than seek further medical treatment in service or 
thereafter.  Mr. D.R. indicates that he has known the veteran 
since 1968, and knows that the appellant experiences back 
pain and discomfort.  Notably, however, as there is no 
indication that either the veteran or Mr. D.R. is qualified 
through education, training or experience to offer medical 
opinions, their statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu.  Moreover, while the veteran has testified that he 
experienced low back pain throughout the years since service, 
neither he nor Mr. D.R. is competent to otherwise relate the 
appellant's reported symptoms to any current disorder.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

In sum, while there is evidence of a current low back 
disorder, and while the veteran did report low back pain in 
service in service after falling through a hatch, without 
competent evidence linking a current low back disorder to 
service, or showing lumbar arthritis within a year of his 
discharge from service, the benefit sought on appeal cannot 
be granted.  As the preponderance of the evidence is against 
the claim, the claim is denied.  38 U.S.C.A. § 5107.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for residuals of a low back 
injury is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


